Case: 3:18-cv-00402-bbc Document #: 48 Filed: 10/03/19 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WISCONSIN

Angela Tonyan,

Plaintiff, NOTICE OF APPEAL

Vv.

Dunham’s Athleisure Corporation, Case No. 18-cv-402

Defendant.

 

Notice is hereby given that Angela Tonyan, Plaintiff in the above-named matter, hereby
appeals to the United States Court of Appeals for the Seventh Circuit from the Opinion and Order
and Judgment entered on September 4, 2019, in favor of Defendant, Dunham’s Athleisure

Corporation, granting Defendant’s Motion for Summary Judgment.

Dated: 10/3/19

 

BAKKE NORMAN, S.C.

Zp flo ZK

Peter M. Reinhardt

Attorney No. 1025187

2919 Schneider Avenue SE, P.O. Box 280
Menomonie, WI 54751-0280

(715) 235-9016
preinhardt@bakkenorman.com

By

 

Attorneys for Angela Tonyan

 
